DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 2-2-22 is acknowledged.
Claims 11-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2-2-22.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “a sheet-like product”.  The word “like” renders the scope of the claim indefinite.  It is not clear how the product is “like” a sheet at this point.  Further, the stretching step recites the stretching is of “the sheet”.  As written, it is not clear whether this is necessarily the product that is “like” a sheet.  Appropriate correction and clarification is required.  
Claim 3 recites the limitation "the hydrogencarbonate" in lines 1-2 of the claim.  There is insufficient antecedent basis for this limitation in the claim.
The other claims are rejected as dependent claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 5-6 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi et al. (GB2211191).
	Regarding claim 1, Hayashi et al. discloses a method for producing a sheet, the method comprising the steps of:
	Molding a resin composition including a thermoplastic resin and inorganic substance particles in a ratio of 80:20 to 20:80 and further including a foaming agent into a sheet-like product; and
	Stretching the sheet after being molded (abstract, page 8, line 21-page 9, line 22, examples 1, 4, claim 1, 6).
	Regarding claim 5, Hayashi et al. discloses wherein the sheet after being molded is stretched in a ratio of 1.2 times to 5 times in a longitudinal direction and/or a transverse direction (page 17, line 1-12, abstract, 
	Regarding claim 6, Hayashi et al. discloses wherein the inorganic substance particles include calcium carbonate particles (page 6, line 11-25).
.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. as applied to claim 1 above, and further in view of Yuichi et al. (English translation of JP2008280359).
	Regarding claim 2, Hayashi et al. discloses a blowing agent includes sodium hydrogencarbonate (page 8, line 4-20). Hayashi et al. does not teach the foaming agent is a thermally decomposable foaming agent that acts as a foam nucleating agent and includes a crystalline polyethylene resin as a carrier resin and a hydrogencarbonate as an active component. However, Yuichi et al. teaches the foaming agent may be a thermal decomposition type chemical agent. As an example of an inorganic compound, sodium bicarbonate, etc. are illustrated (see para 57). An example of inorganic system foaming agent is Polyethylene EE275F (see para 79 and 83). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hayashi 
	Regarding claim 3, Yuichi et al. does not teache the amount of the hydrogencarbonate in the foaming agent is 0.04% by mass to 1% by mass relative to the total mass of the resin composition. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to optimize the amount of the hydrogencarbonate in the resin composition depending on the desired density of the foamed sheet since Hayashi et al. teaches that the amount of blowing agent depends on the resin (page 8, line 4-20).
	Regarding claim 4, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extrude the resin composition at a temperature of 30 degree Celsius to 45 degree Celsius higher than the decomposition temperature of a polyethylene rein in the foaming agent in order to ensure complete decomposition of the foaming agent since Yuichi et al. teaches the foaming agent is a thermal decomposition type chemical agent. 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. as applied to claim 1 above, and further in view of Al Ghatta et al. (US 6,696,146).
	Regarding claim 7, Hayashi et al. does not teach the method is a method for producing a sheet for carboard. However, Al Ghatta et al. teaches a stretched foamed sheet which is particularly suitable in applications for replacing paper or carboard (col. 4, line 50-51). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce a cardboard in the method of Hayashi et al. since Al Ghatta et al. teaches that stretch resin foams are suitable as cardboard material because of their easy inking.
Claims 8 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. as applied to claim 1 above, and further in view of Sumi (20150/0343695).

	Regarding claim 10, Sumi teaches the step of applying a clay latex-based coating liquid or a coating liquid suitable for digital printing onto a surface of the sheet after stretching (para 18 and 63). 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUE H LIU whose telephone number is (571)270-5522. The examiner can normally be reached 1PM - 10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 5702721176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/X.H.L/Examiner, Art Unit 1742          


/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742